Elmer, J.
The title of the defendants is under a deed from the administrators of Clarkson Runyon, deceased, by virtue of an order of the Orphans’ Court of the county of Essex, and a sale pursuant thereto, reported to and confirmed by that court. The order itself was objected to, by one of the plaintiff’s counsel, as not regular, but I am satisfied that it is at least prima facie good, and therefore sufficient to sustain the sale. The account shows on its face, that there was not sufficient personal estate to pay the debts, and nothing appears to contradict this statement. It was irregular for the court to order all the estate to be sold in gross, but this does not make the whole proceeding void. The minor children were not formally represented, but the proper advertisement was made as directed by the statute, which is all the notice that is required.
It appears that the administrators, pending the proceedings in the Orphans’ Court, entered into a written contract *474with the defendants to make a good title to them for the. property in dispute, being the principal part of 'he real estate of which the intestate died siezed, for a specified sum, which sum was accordingly bid at the public sale by Hiram Hutchinson, and no other person bidding, 1he property was struck off and sold to him; he was reported to the court as the purchaser, the sale was confirmed, the deed made to him, and on the same day he conveyed it to the company. The real and important question in the cause is, whether such a sale and conveyance are absolutely void, or void in such a sense that the heirs of Clarkson Runyon, who are the lessors of the plaintiff, are entitled, for that reason, to recover the premises thus sold and conveyed in this action of ejectment.
How far the fact of such a preliminary bargain would of itself have been a good reason why the Orphans’ Court should have refused to confirm the sale; or whether, if it appeared that a fair price had been obtained for the property, and no injustice done to the creditors or the heirs, that court would or ought to have confirmed it, are interesting questions. And whether a court of equity, if appealed to before or after the confirmation by. the Orphans’ Court, and the execution of the deed, and the payment of the money bid, would have interfered, and upon what terms, are also questions of much importance. That it is the duty of administrators, to sell by auction, and of course to sell in a fair and bona fide manner, for the best price that can be obtained, there can be no doubt. And that if they take it upon themselves to agree beforehand with a purchaser, for a specific price, they expose themselves to great suspicion, and render themselves personally liable to creditors or other persons interested, to answer for any actual loss or damage that may thus arise, is also beyond question. Should either party decline to carry into effect such an agreement, no court would enforce it. Overseers of Bridgewater v. Overseers of Brookfield, 3 Cowen 299; Herrick v. Grow and Brown, 5 Wend, 579; Bolt v. Rogers, 3 Paige, 154. But that such a *475sale, fairly and regularly made, confirmed by the court which ordered it, and carried into effect by a deed valid on the face of the proceedings, may be avoided, however advantageous under all the circumstances it may have been, even in a court of equity, where the rights of all parties may be considered and protected, does not seem ever to have been decided in any adjudged case ; and certainly it has not been decided that it is void at law.
The argument pressed upon the court was, that such a-proceeding is clearly contrary to public policy, and that a sale so made is to be likened to the case of an administrator purchasing at his own sale, and is, therefore, under the decisions of this court, voidable by ejectment, at the suit of the heirs. The cases relied upon are Den v. Wright, 3 Hal. 175; Den v. McKnight, 6 Hal. 386; and Den v. Hammel, 3 Harr. 74. These cases decide that a sale and conveyance made by an administrator, or other trustee, directly or indirectly to himself, are in such a sense void ; that the heirs'may maintain ejectment for the land so sold and conveyed. But it cannot be denied that this decision is peculiar to this-state, and has but little support from the cases relied on by the judges, all of which were either cases in equity or general propositions relative to the influence of fraud, which were-of doubtful applicability to the point in question. In the case of Den v. McKnight, Chief Justice Ewing thought himself bound to follow the preceding cases, although ho refused his sanction to the broad doctrine that had been announced, that such a deed was absolutely void; holding, according to the doctrines in equity, that it was only voidable by the heirs, and might become valid oven as to them, by ratification or acquiescence. In the case of Thorp v. Cullum, 1 Gillman 615, it was denied that such a deed is void at law; and I think the whole doctrine of the equity courts in dealing with such cases, goes upon that presumption. According to the decisions of those courts, the purchaser himself cannot be relieved from his bargain; a stranger cannot avoid the sale; the heirs have the option of confirming the sale and holding the trustees to it, or of setting it aside as *476of course, and of having the property resold; the purchaser is allowed what he paid, with. interest, and the value of all permanent improvements; if the property has been, resold to a Iona fide purchaser, without notice, the original sale cannot be set aside, but the remedy will be personal against the administrator or other trustee. White’s Equity Cases, 126, Notes. In the case Mulford v. Bowen and others, 4 Hals. Ch. R., 751, ejectment having been brought by the heirs, the executor who admitted he had purchased the property through a friend, at his own sale, filed his bill to be reimbursed what he had paid and for improvements, and the chancellor having dissolved the injunction restraining proceedings in the ejectment, the court of. appeals reversed his decree and reinstated it, thereby in effect deciding, as it would seem, that the real equities between the parties could only be settled in the Court of Chancery, and that the heirs could not be permitted to possess themselves of the property, until that was done.
• Admitting, however, that we are bound to adheie ¿o the decisions heretofore made in this court, until they are d ..rectly set aside by the Court of Errors, I am very clearly of opinion that we ought not to extend them beyond the precise points decided. This case differs in essential particulars from the case of a purchaser by a trustee at his own sale ; and it differs from the decided cases, in the fact that the sale was regularly confirmed by a court whose decrees are entitled to be received as valid, until they are set aside by a higher court upon an appeal, or perhaps by a bill in equity. The judgment of the orphans’ court confirming the sale, so long as it stands unimpeached, is a direct adjudication that the sale was legally made. Voorhees v. Bank of U. S., 10 Peters 449; McPherson v. Canliff, 11 Sergt. and R., 422. It appears that the purchaser actually paid five thousand dollars in cash, which went into the hands of the administrators as assets, and that the property was held by copartners in trade for partnership purposes; so that if the sale ought to be avoided, it should be on such terms as would, under all the circumstances, be equitable and just. This cannot be *477done effectually, by a court proceeding according to the course of the common law; so that whatever might be done, if no court of equity existed here, by way of mitigating the evil of so unfortunate an omission, to attempt it in this State, where we have the benefit of such a court, would only increase the difficulty, and be of no real service to either party.
Some evidence was given, which it was said, tended to prove that actual fraud was committed in obtaining the decree of the Orphans’ Court, and making the sale, which ought to have been submitted to the jury. I see nothing, however in the facts proved, which would have entitled a jury to avoid the sale on this ground. The sale was fairly and openly conducted, and no attempt made to prevent bidding by any person disposed to do so. There seems to have been some misunderstanding as to the price to be paid by the company; but the sum that was in fact bid and paid, was truly set forth in the agreement signed by the parties; and the terms of the contract appear to have been deliberately arranged by the administrators, after ample time to deliberate and obtain counsel, and with full knowledge of all the circumstances calculated to influence their decision. The property was involved in the concerns of a partnership; and taking into view the circumstance that the intestate had himself named the sum obtained prior to his decease as a fair price, and that the estate was freed from all the trouble of settling the accounts of a complicated partnership, and from all liabilities growing out of it, the bargain cannot be considered as in itself unreasonable or suspicious. I am, therefore, of opinion that the verdict for the defendants ought to stand.
The Chief Justice and Potts, Justice, concurred.